UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                )
In re:                                          )
                                                )   Case No. 20-10322 (CLB)
The Diocese of Buffalo, N.Y.                    )
                                                )   Chapter 11
                     Debtor.                    )
                                                )


                                   NOTICE OF FILING
         PLEASE TAKE NOTICE that, in accordance with the Order Establishing Procedures

for Interim Compensation and Reimbursement of Expenses for Professionals and Members of

Official Committees [Docket No. 362], Jones Day has filed the Monthly Fee Statement of Jones

Day for Compensation for Services Rendered and Reimbursement of Expenses as Special Counsel

to The Diocese of Buffalo, N.Y. for the Period December 1, 2020 Through February 28, 2021, a

copy of which is attached hereto and hereby served upon you.



 Dated: March 17, 2021
                                                /s/ John D. Goetz
                                                John D. Goetz (admitted pro hac vice)
                                                Jones Day
                                                500 Grant Street, Suite 4500
                                                Pittsburgh, PA 15219-2514
                                                (412) 391-3939
                                                jdgoetz@jonesday.com




   Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                    Description: Main Document , Page 1 of 30
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                   )
In re:                                             )
                                                   )   Case No. 20-10322 (CLB)
The Diocese of Buffalo, N.Y.                       )
                                                   )   Chapter 11
                       Debtor.                     )
                                                   )


              MONTHLY FEE STATEMENT OF JONES DAY FOR
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
      EXPENSES AS SPECIAL COUNSEL TO THE DIOCESE OF BUFFALO, N.Y.
       FOR THE PERIOD DECEMBER 1, 2020 THROUGH FEBRUARY 28, 2021
 Name of Applicant:                          Jones Day

 Authorized to Provide                       The Diocese of Buffalo, N.Y.
 Professional Services to:                   Debtor and Debtor in Possession

 Date of Retention:                          Order entered February 23, 2021 [Docket No. 905]
                                             Nunc Pro Tunc to December 1, 2020

 Period for which Compensation and
 Reimbursement is Sought:                    December 1, 2020 through February 28, 2021

 Amount of Compensation Sought as
 Actual, Reasonable and Necessary (after
 20% discount and 20% holdback):             $202,646.40 (80% of $253,308.00)

 Amount of Expense Reimbursement
 Sought as Actual, Reasonable and
 Necessary:                                  $86.98


             X monthly ____ quarterly ____ final application.
This is a: _____

This is Jones Day’s first monthly fee statement in this case.




   Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                    Description: Main Document , Page 2 of 30
                                          IN ACCOUNT WITH

                                         JONES DAY
                                             Pittsburgh
                                     500 Grant Street, Suite 4500
                                     Pittsburgh, PA 15219-2514
                                           (412) 391-3939

                              Federal Identification Number: _______________


March 16, 2021                                                                              764596

                                                                                  Invoice: 33473806
Roman Catholic Diocese of Buffalo
795 Main Street
Buffalo, NY 14203



For legal services rendered for the period through December 31, 2020:

State of New York v. Diocese of Buffalo, et al.                          76.00              59,550.00
Fee/Employment Applications                                              32.50              15,304.00


Total Fees                                                             108.50    USD        74,854.00

TOTAL                                                                            USD       74,854.00




                                         Please remit payment to:




Case 1-20-10322-CLB,     Doc
              PLEASE STATE    948, No:
                           REFERENCE Filed  03/17/21,IN YOUR
                                       ________________  Entered  03/17/21 15:32:16,
                                                             PAYMENT
                 Description: Main Document , Page 3 of 30
                                             JONES DAY

                                      Roman Catholic Diocese of Buffalo

                                   FEE SUMMARY - December 31, 2020

                                                      Bar        Discounted       Billed
Timekeeper Name                     Title             Year      Billing Rate1     Hours              Total Fees
  L F DEJULIUS, JR.                 PARTNER            2003          860.00          1.80            1,548.00
  C J DIPOMPEO                      PARTNER            2009          900.00        10.90             9,810.00
  T R GEREMIA                       PARTNER            1999          940.00        19.70            18,518.00
  J D GOETZ                         PARTNER            1986          820.00        17.90            14,678.00
    TOTAL                                                                          50.30            44,554.00
  J M GROSS                          ASSOCIATE          2016        640.00         23.50            15,040.00
  C T NEUMANN                        ASSOCIATE          2020        380.00           4.20            1,596.00
  B J THOMSON                        ASSOCIATE          2019        460.00         12.20             5,612.00
    TOTAL                                                                          39.90            22,248.00
  L C FISCHER                        STAFF ATTY         1996        440.00         18.30             8,052.00
    TOTAL                                                                          18.30             8,052.00

 TOTAL                                                                            108.50    USD     74,854.00




        1
           Discounted rates reflect a 20% discount to Jones Day's standard rates, as agreed between Jones Day
and the Diocese and as disclosed in the Supplemental Declaration of Bishop Michael William Fisher in Support
of the Retention of Jones Day as Special Counsel to the Diocese [Docket No. 874].
  Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                   Description: Main Document , Page 4 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                               Page 1


12/03/20         J D GOETZ                                            1.50                              1,230.00
        Conversation with T. Connors and Jones Day team regarding our retention to defend the Complaint filed
        by the New York Attorney General against the Diocese of Buffalo (0.50); review Complaint filed by the
        Attorney General (1.00).
12/04/20      C J DIPOMPEO                                            0.50                                 450.00
        Communicate with T. Geremia regarding removal jurisdiction (0.30); research regarding same (0.20).
12/04/20        T R GEREMIA                                             0.80                                 752.00
        Review and revise the notice of removal of Attorney General action.
12/04/20         J D GOETZ                                               0.50                               410.00
        E-mails to N. Francisco and L. DeJulius regarding representation of the Diocese of Buffalo in a case filed
        by New York Attorney General (0.30); call with T. Connors to discuss the same (0.20).
12/04/20          J D GOETZ                                              1.30                             1,066.00
        Attend call with T. Connors and the Jones Day team regarding background facts relevant to Complaint
        filed by New York Attorney General (0.80); follow-up call with T. Geremia regarding research projects
        involving removal of case to federal court and answer date for motion filed by Attorney General (0.50).
12/04/20         J M GROSS                                           0.50                           320.00
        Communicate with T. Geremia regarding the new Complaint filed by New York Attorney General (0.30);
        review and analyze Complaint and pending motion to unseal names of accused (0.20).
12/05/20          C J DIPOMPEO                                           3.50                               3,150.00
        Research regarding the removal of the Attorney General's action to federal court (2.80); draft outline of
        issues in connection with same (0.70).
12/05/20         J D GOETZ                                                0.50                             410.00
        Review and respond to e-mail from T. Connors regarding status of extension of time to respond to the
        Complaint and Attorney General’s intention to move forward with presenting a motion on December 10th
        regarding redaction of clergy names (0.20); follow-up e-mails to T. Geremia regarding motions practice in
        New York County Court (0.30).
12/05/20         J M GROSS                                                 1.00                             640.00
        Review and analyze the Attorney General's Complaint and disclosure motion, and applicable New York
        laws regarding confidentiality of names of accused (0.70); e-mail to T. Geremia regarding same (0.30).
12/06/20         L F DEJULIUS, JR.                                       0.70                                 602.00
        Analyze potential avenues for removal from state court to federal court (0.20); conference call with J.
        Goetz, T. Geremia and C. DiPompeo to discuss strategy (0.40); additional research related to the same
        (0.10).
12/06/20          C J DIPOMPEO                                        1.50                            1,350.00
        Communicate with J. Goetz, T. Geremia, and L. DeJulius regarding removal of Attorney General action
        (0.80); research regarding same (0.70).
12/06/20      T R GEREMIA                                            0.50                                    470.00
        Communicate with J. Goetz and L. DeJulius regarding removal memo and overall strategy.
12/06/20           J D GOETZ                                              0.50                              410.00
        Review e-mails from T. Geremia regarding arguments to oppose the Attorney General’s motion scheduled
        to be presented on December 10th and results of preliminary research on removal of case to federal court
        (0.10); attend conference call with T. Geremia, L. DeJulius and C. DiPompeo to discuss same (0.40).
12/07/20          T R GEREMIA                                             1.30                            1,222.00
        Communicate with J. Gross and C. DiPompeo regarding the removal action (0.50); correspondence with T.
        Collins regarding the case (0.20); address the Attorney General’s motion and possible appearance in state
        court (0.60).
12/07/20         J D GOETZ                                             0.30                             246.00
        Review and respond to e-mails from T. Geremia regarding the plan to defend the Attorney General’s
        motion with a returnable date of December 8th and the response of the clerk of the court to the
        presentation of the motion and possible adjournment of the same.


 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 5 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                 Page 2

12/08/20      C J DIPOMPEO                                          0.70                                       630.00
        Communicate with T. Geremia and J. Gross regarding the removal strategy.
12/08/20          T R GEREMIA                                          0.90                              846.00
        Call with J. Gross and C. DiPompeo regarding removal (0.50); address the Attorney General's motion and
        prospect of an appearance in state court (0.40).
12/08/20          J D GOETZ                                                  1.10                               902.00
        Review e-mails and conversation with T. Connors and T. Geremia regarding the plan to appear in the New
        York County Court on December 10th regarding the Attorney General’s motion involving clergy and
        strategy for potential removal of action to federal court (0.50); discuss appropriate court in which to file
        removal papers and the chambers rules and practices of Judge Sinatra (0.30); conversation with M.
        Divelbiss regarding issues to address regarding possible Director & Officer coverage for allegations in the
        Attorney General’s Complaint (0.30).
12/08/20         J M GROSS                                        0.80                               512.00
        Communicate with C. Dipompeo and T. Geremia regarding avenues for removal to federal court and
        research questions regarding same.
12/09/20          T R GEREMIA                                                2.40                            2,256.00
        Communication with Bishop Scharfenberger regarding the approach to the Attorney General’s lawsuit
        (0.90); call with J. Goetz and C. Ball to discuss and prepare for a call with Bishop Scharfenberger (0.40);
        communicate with the New York Attorney General's office regarding the case (0.60); address the New
        York Attorney General's motion and prospect of appearance in state court (0.50).
12/09/20          J D GOETZ                                                  2.20                           1,804.00
        Conversation with T. Geremia and T. Connors regarding agenda topics for the call with the Attorney
        General’s office regarding acceptance of service of the Complaint and due date for response and deferral of
        presentation of the Attorney General’s motion to a date in January (0.50); attend call with the Attorney
        General’s office regarding the same (0.50); follow-up on agreements regarding entry of appearance and
        extensions of time to respond (0.30); review confirming e-mail from the Attorney General’s office
        regarding the results of the call with Diocese's counsel (0.10); review e-mail from T. Geremia commenting
        on the same (0.20); conversation with C. Neumann to review a chart comparing anonymous designations of
        clergy in the Attorney General’s Complaint with postings of clergy on the Diocese website (0.30); review e-
        mails from T. Geremia and T. Connors regarding responses from the New York County Court clerk
        regarding procedures for presenting the Attorney General’s motion on December 10th and the likely
        outcome of same (0.30).
12/09/20           C T NEUMANN                                              2.60                                988.00
        Review the New York Attorney General's Complaint and the Diocese of Buffalo's public list to cross-check
        listed priests (1.80); draft an Excel document listing the anonymous identities listed in the Complaint versus
        the priests' actual identity (0.50); communicate with J. Goetz regarding cross checking the priests in the
        Complaint versus those listed publicly by the Diocese (0.30).
12/10/20          J D GOETZ                                                0.50                              410.00
        Conversation with T. Connors regarding due date for responding to Attorney General's pending motion
        (0.40); follow-up e-mails to Jones Day team regarding issues relating to defense of Attorney General suit
        and potential complications for the Chapter 11 proceeding according to the U.S. Trustee. (0.10).
12/10/20        J M GROSS                                               0.30                                   192.00
        Research the ability of the Diocese to remove the Attorney General's lawsuit to federal court.
12/11/20         J D GOETZ                                                 2.50                             2,050.00
        Prepare for and attend a call with T. Geremia and C. Ball regarding agenda topics for a call with Bishop
        Scharfenberger Diocese and Chapter 11 counsel regarding case strategies for addressing the Attorney
        General’s Complaint filed in New York County Court (1.00); attend call with Bishop Scharfenberger, the
        diocese team and Chapter 11 counsel regarding strategies for responding to the Attorney General’s
        Complaint and timetable for the same (1.00); review and respond to e-mails from the New York Attorney
        General’s office (E. Stern) regarding acceptance of service of the Complaint, the motion filed in New York
        County Court and timetable for responding to same (0.50).
12/12/20        J M GROSS                                               3.30                                 2,112.00
        Research the ability of the Diocese to remove the Attorney General's lawsuit to federal court.


 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 6 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                               Page 3

12/13/20        J M GROSS                                               0.50                                 320.00
        Research the ability of the Diocese to remove the Attorney General's lawsuit to federal court.
12/14/20        T R GEREMIA                                            1.40                              1,316.00
        Draft/revise a memo regarding the strategy to remove the Attorney General's lawsuit to federal court.
12/14/20          J M GROSS                                             6.80                           4,352.00
        Draft/revise a memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit
        to federal court (6.50); communicate with T. Geremia regarding the same (0.30).
12/15/20          T R GEREMIA                                           0.50                               470.00
        Draft/revise a memo regarding the ability of the Diocese to remove the Attorney General's lawsuit to
        federal court.
12/15/20          J M GROSS                                              0.80                             512.00
        Draft/revise a memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit
        to federal court (0.60); review/analyze e-mail correspondence from T. Geremia regarding the same (0.20).
12/16/20         C J DIPOMPEO                                           4.70                             4,230.00
        Review a memorandum regarding the removal of the Attorney General's Complaint (1.90); communicate
        with J. Gross and T. Geremia regarding the same (0.40); perform research regarding the same (0.60);
        perform further research regarding the same (1.80).
12/16/20          T R GEREMIA                                           0.80                               752.00
        Draft/revise a memo regarding the ability of the Diocese to remove the Attorney General's lawsuit to
        federal court.
12/16/20          J M GROSS                                            2.00                            1,280.00
        Draft/revise a memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit
        to federal court.
12/17/20          J M GROSS                                              0.80                            512.00
        Draft/revise a memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit
        to federal court (0.60); review/analyze e-mail correspondence from T. Geremia and C. DiPompeo
        regarding the same (0.20).
12/17/20         C T NEUMANN                                            1.60                             608.00
        Review an e-mail from S. Donato regarding disclosure of the accused names and cross check with a
        spreadsheet of accused names and the Complaint (1.30); communicate with J. Goetz regarding S. Donato's
        e-mail and the Attorney General's motion to reveal accused names (0.30).
12/18/20        T R GEREMIA                                            1.10                              1,034.00
        Draft/revise memo regarding the ability of the Diocese to remove the Attorney General's lawsuit to federal
        court.
12/18/20          J M GROSS                                              0.80                           512.00
        Draft/revise memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit to
        federal court (0.60); review/analyze e-mail correspondence regarding the same (0.20).
12/19/20          L F DEJULIUS, JR.                                0.80                                  688.00
        Review a memorandum regarding the removal of the Attorney General’s case to federal court (0.50); e-
        mails to team regarding follow-up on the same (0.30).
12/19/20         J D GOETZ                                               0.50                               410.00
        Review a research memorandum analyzing the viability of removal (0.30); e-mails to the Jones Day team
        regarding follow-up questions and timing of the same (0.10); e-mail to T. Connors regarding next steps to
        obtaining approval to remove the case to federal court on behalf of the Diocese (0.10).
12/20/20          T R GEREMIA                                         1.80                              1,692.00
        Draft/revise a memo regarding the removal of the Attorney General's lawsuit (1.30); correspondence with
        J. Gross regarding issues surrounding removal (0.50).
12/20/20         J D GOETZ                                                0.30                                246.00
        Review the revised draft of a research memo analyzing the viability of removal to federal court (0.20);
        review e-mails from T. Geremia regarding the recommendation to the Diocese and the conference call on
        December 21st to discuss the same (0.10).


 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 7 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                 Page 4

12/20/20          J M GROSS                                            3.00                            1,920.00
        Draft/revise a memorandum regarding the ability of the Diocese to remove the Attorney General's lawsuit
        to federal court to incorporate comments from the Jones Day team.
12/21/20          T R GEREMIA                                             2.00                               1,880.00
        Communicate with T. Collins and J. Goetz regarding the removal strategy (0.80); research and analysis
        regarding practices and procedures of the assigned state court judge (1.00); analyze deadlines in federal
        court after removal including issues concerning stipulations executed in state court proceeding (0.20).
12/21/20         J D GOETZ                                              0.80                               656.00
        Attend call with T. Geremia, T. Connors and colleagues to discuss the issue of removal of the Attorney
        General's action to federal court and timing of the same.
12/21/20        J D GOETZ                                               0.20                                   164.00
        Conversation with S. Donato regarding the status of the Attorney General's litigation.
12/21/20         J M GROSS                                             1.30                                 832.00
        Research Second Circuit precedent regarding deadline for removal in the absence of valid service (1.00);
        draft/revise e-mail to T. Geremia regarding the same (0.30).
12/22/20         T R GEREMIA                                                2.30                             2,162.00
        Review/analyze issues concerning stipulations executed in state court upon removal (0.50); conference with
        J. Goetz regarding overall status of research regarding the same (0.40); analyze issues concerning the
        deadline for removing actions (0.40); draft stipulation regarding responding to the Complaint and related
        motion (0.70); correspondence with R. Westrom regarding procedure for submitting the stipulation (0.30).
12/22/20          J D GOETZ                                                 0.80                                656.00
        Review and revise a stipulation with the New York Attorney General regarding dates to respond to
        Complaint and the pending motion (0.20); e-mail and conversation with T. Geremia regarding revisions to
        the draft stipulation and next steps (0.30); review e-mails regarding providing notice to the Diocese's
        insurers of the Attorney General’s Complaint and content of notice given allegations in the Attorney
        General’s pleading (0.30).
12/22/20        J M GROSS                                            0.30                                      192.00
        Review/analyze e-mail correspondence from T. Geremia regarding preparing removal papers.
12/23/20           L F DEJULIUS, JR.                                    0.30                                258.00
        Review the draft stipulation for the New York Attorney General (0.20); attention to a removal to federal
        court filing deadline and e-mails regarding the same (0.10).
12/23/20         T R GEREMIA                                            0.90                               846.00
        Draft/revise removal papers (0.20); correspondence with J. Gross regarding the same (0.20); follow-up in
        connection with the stipulation for Complaint and motion response (0.50).
12/23/20          J D GOETZ                                                0.80                              656.00
        Review e-mails to D. Vacco (Lippes firm) and E. Stern (New York Attorney General) regarding draft
        stipulations outlining response dates to the Complaint and pending motion regarding notification to clergy
        (0.50); review e-mails regarding providing notification to the Diocese's insurers of the Attorney General's
        Complaint, under Diocese policies (0.30).
12/28/20         T R GEREMIA                                               1.90                            1,786.00
        Follow-up with the Attorney General regarding the stipulation for responding to the Complaint and the
        related motion (0.60); research regarding stipulations applying upon removal (0.40); correspondence with
        co-defendants and T. Collins regarding stipulation and removal issues (0.50); conference with J. Goetz
        regarding removal and the stipulation (0.40).
12/28/20           J D GOETZ                                              1.00                               820.00
        Review response from E. Stern (New York Attorney General) regarding changes to the proposed deadlines
        in the draft stipulation for responding to the Complaint and pending related motion (0.30); follow-up
        conversation with T. Geremia regarding timetable and procedure for presenting the stipulation to the New
        York County judge assigned to the case (0.20); review and take notes on the memorandum analyzing the
        viability of removing the Attorney General's action to federal court and offensive points to make in
        removal petition (0.50).



 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 8 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                  Page 5

12/28/20         J M GROSS                                                   1.30                                832.00
        Research the effect of the stipulation filed in state court following removal to federal court (1.10);
        draft/revise e-mail to T. Geremia regarding the same (0.20).
12/29/20         T R GEREMIA                                             1.10                            1,034.00
        Follow-up concerning the stipulation for responding to the Complaint and related motion (0.70);
        draft/revise correspondence to follow-up regarding the stipulation for responding to the Complaint and
        related motion (0.40).
12/30/20         J D GOETZ                                                0.60                             492.00
        Review e-mail from T. Connors and the Diocese regarding the response from the Diocese's insurer
        regarding the notice given of Complaint filed by the New York Attorney General (0.30); review e-mails
        from T. Geremia and E. Stern (New York Attorney General) regarding signed stipulation extending
        deadlines to respond to the Complaint (0.20); conference call with T. Connors to discuss the pending
        motion regarding proposed notice to clergy referenced anonymously in the Complaint (0.10).

    TOTAL                                                                  76.00              USD           59,550.00




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 9 of 30
                                                JONES DAY
Fee/Employment Applications                                                                                       Page 1


12/13/20         B J THOMSON                                                 4.00                              1,840.00
        Draft the Jones Day retention application.
12/14/20          L C FISCHER                                                1.80                              792.00
        E-mail communications with B. Thomson regarding the list of parties to be reviewed for conflicts in
        conjunction with preparing the Firm’s retention application, as special litigation counsel to the debtors
        (0.80); review and analyze the list of interested parties for the same (1.00).
12/14/20         B J THOMSON                                              3.80                              1,748.00
        Draft and revise Jones Day retention application (2.60); compile an interested parties lists and work with
        new matter services to find discloseable connections (1.20).
12/15/20           L C FISCHER                                              2.00                                880.00
        Draft and revise list of interested parties in conjunction with preparing the Jones Day's disclosure, as special
        litigation counsel to the Diocese.
12/16/20         J D GOETZ                                                  1.50                              1,230.00
        Review and revise a draft application to bankruptcy court regarding the retention of Jones Day to include
        the Firm's credentials and experience with religious liberty cases (1.20); send follow-up emails to T.
        Connors, C. Ball, B. Thomson and S. Donato regarding the draft application and the request by the
        Attorney General’s office regarding an update on the status of filing the application (0.30).
12/16/20         B J THOMSON                                           2.40                              1,104.00
        Revise the draft Jones Day retention application and communicate with J. Goetz, C. Ball, T. Geremia and S.
        Donato regarding the same.
12/18/20         L C FISCHER                                                 8.00                               3,520.00
        Review and analyze conflict inquiry reports covering all interested parties in conjunction with preparing
        Jones Day's disclosure as part of its retention application as special litigation counsel to the debtor (7.00);
        draft and revise Jones Day's disclosure of interested parties with regards to its retention application (1.00).
12/19/20         L C FISCHER                                                6.50                              2,860.00
        Draft and revise a disclosure schedule for Jones Day's retention application as special litigation counsel to
        the debtor (5.00); review and analyze conflict inquiry reports regarding Jones Day's retention (1.50).
12/19/20        B J THOMSON                                              2.00                               920.00
        Review and revise the disclosure schedule and revise Jones Day's retention application accordingly.
12/20/20        J D GOETZ                                               0.50                                410.00
        Review updated draft application for Diocese of Buffalo approval to retain Jones Day, to be filed with
        Bankruptcy Court.

    TOTAL                                                                  32.50              USD           15,304.00




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 10 of 30
                                          IN ACCOUNT WITH

                                         JONES DAY
                                            Pittsburgh
                                    500 Grant Street, Suite 4500
                                    Pittsburgh, PA 15219-2514
                                          (412) 391-3939

                              Federal Identification Number: ______________


March 16, 2021                                                                             764596

                                                                                 Invoice: 33473808
Roman Catholic Diocese of Buffalo
795 Main Street
Buffalo, NY 14203



For legal services rendered for the period through January 31, 2021:

State of New York v. Diocese of Buffalo, et al.                        105.20              89,960.00
Fee/Employment Applications                                             14.70              11,000.00


Total Fees                                                             119.90   USD       100,960.00
Total Disbursements & Charges                                                   USD            86.98

TOTAL                                                                           USD       101,046.98




                                        Please remit payment to:




Case 1-20-10322-CLB,
              PLEASE STATEDoc 948, No:Filed
                          REFERENCE          03/17/21,IN YOUR
                                       __________________ Entered 03/17/21 15:32:16,
                                                              PAYMENT
                 Description: Main Document , Page 11 of 30
                                              JONES DAY

                                      Roman Catholic Diocese of Buffalo

                                     FEE SUMMARY - January 31, 2021

                                                      Bar         Discounted1       Billed
 Timekeeper Name                     Title            Year       Billing Rate2      Hours              Total Fees
 L F DEJULIUS, JR.                   PARTNER           2003           960.00           7.20               6,912.00
 C J DIPOMPEO                        PARTNER           2009           980.00           1.40               1,372.00
 V DORFMAN                           PARTNER           2004           940.00         13.10              12,314.00
 T R GEREMIA                         PARTNER           1999        1,000.00          21.50              21,500.00
 J D GOETZ                           PARTNER           1986           860.00         42.90              36,894.00
   TOTAL                                                                             86.10              78,992.00
 J M GROSS                           ASSOCIATE         2016          720.00          22.60              16,272.00
 B J THOMSON                         ASSOCIATE         2019          540.00            9.60               5,184.00
   TOTAL                                                                             32.20              21,456.00
 J W BACH                            PARALEGAL                       320.00            1.60                 512.00
   TOTAL                                                                               1.60                 512.00

 TOTAL                                                                              119.90    USD      100,960.00




        1
           Discounted rates reflect a 20% discount to Jones Day's standard rates, as agreed between Jones Day
and the Diocese and as disclosed in the Supplemental Declaration of Bishop Michael William Fisher in Support
of the Retention of Jones Day as Special Counsel to the Diocese [Docket No. 874].
         2 In accordance with its ordinary practice and as disclosed in the Application for an Order Authorizing

the Employment and Retention of Jones Day as Special Counsel to the Diocese [Docket No. 785], Jones Day has
changed certain of its billing rates effective January 1, 2021.
  Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 12 of 30
                                       JONES DAY

                                Roman Catholic Diocese of Buffalo

                        DISBURSEMENT SUMMARY - January 31, 2021

Filing Fees and Related                                             50.00
United Parcel Service Charges                                       36.98

TOTAL                                                                       USD   86.98




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 13 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                 Page 1


01/04/21         J W BACH                                                 0.10                                  32.00
        Receive and attend to assignment regarding setting up file, docket and calendar.
01/04/21         C J DIPOMPEO                                              0.50                                490.00
        Revise the notice of removal to federal court.
01/04/21          V DORFMAN                                             4.50                               4,230.00
        Review and analyze the Complaint and key cases (2.60); research cases relating to the motion to dismiss
        (1.20); draft issues arising from the Complaint (0.70).
01/04/21          T R GEREMIA                                              1.00                         1,000.00
        Attend to stipulation regarding the response to the Complaint and related motion and work on getting it
        fully executed (0.40); review and revise the draft notice of removal (0.60).
01/04/21          J D GOETZ                                               0.20                               172.00
        Review deadlines in signed stipulation and memorandum regarding the removal of the Attorney General's
        action to federal court (0.10); conversation with T. Geremia regarding the status of the draft removal
        petition and contents of same (0.10).
01/04/21        J M GROSS                                                  1.10                                792.00
        Draft/revise the notice of removal to federal court papers.
01/05/21          J W BACH                                               0.40                               128.00
        Review incoming filings regarding court filings in bankruptcy matter regarding retention of Jones Day and
        create a docket and calendar regarding due dates and deadlines.
01/05/21        L F DEJULIUS, JR.                                        0.50                              480.00
        Conference call with N. Francisco, J. Goetz, C. Ball and T. Geremia regarding removal strategy and next
        steps.
01/05/21          T R GEREMIA                                              0.90                              900.00
        Call with J. Goetz, C. Ball, N. Francisco and L. DeJulius regarding removal to federal court and motion to
        dismiss (0.50); revise the notice of removal (0.40).
01/05/21          J D GOETZ                                                  1.30                             1,118.00
        Respond to e-mails from E. Stern regarding meet and confer conference on January 8th regarding pending
        motion, N. Francisco regarding update on case status and upcoming deadlines (0.50); attend call with T.
        Geremia, C. Ball, N. Francisco and L. DeJulius regarding strategy and timing of removal to federal court
        (0.30); review the draft petition for removal to federal court as circulated by T. Geremia (0.40); review the
        memorandum outlining grounds for removal under federal statutes (0.10).
01/05/21         J M GROSS                                                 1.00                           720.00
        Draft/revise the notice of removal to federal court papers (0.80); communicate with T. Geremia regarding
        the same (0.20).
01/06/21        L F DEJULIUS, JR.                                       0.30                              288.00
        Review and comment on the draft removal to federal court petition and e-mails regarding the same.
01/06/21         J D GOETZ                                                   0.50                             430.00
        Revise the draft removal to federal court petition (0.40); draft an e-mail to T. Geremia regarding additional
        cases and points to include in support of the Diocese’s petition (0.10).
01/06/21         J M GROSS                                                2.00                          1,440.00
        Draft/revise notice of removal to federal court papers (1.80); communicate with T. Geremia regarding the
        same (0.20).
01/07/21         C J DIPOMPEO                                              0.90                                882.00
        Revise the notice of removal to federal court.
01/07/21        T R GEREMIA                                                1.20                           1,200.00
        Communicate with S. Allen regarding consent to removal to federal court (0.40); review and revise notice
        of removal (0.50); attend to stipulation regarding a response to the Complaint and motion to dismiss (0.30).
01/07/21          J D GOETZ                                               0.80                             688.00
        E-mails to T. Connors, S. Donato, Bishop Scharfenberger and Bishop Fisher regarding removal of the case
        to federal court on January 8th (0.50); follow-up conversation with Bishop Scharfenberger regarding the
        same and approval to proceed (0.30).
 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 14 of 30
                                                 JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                    Page 2

01/07/21        J M GROSS                                              1.90                            1,368.00
        Draft/revise the notice of removal papers (1.70); communicate with T. Geremia regarding same (0.20).
01/08/21          V DORFMAN                                                5.20                          4,888.00
        Review and analyze materials and cases relating to the motion to dismiss and motion to remove (2.70);
        research issues relating to dismissal and removal motions (1.20); edit motion to remove (0.70);
        communication with T. Geremia regarding the motion to dismiss and motion to remove (0.60).
01/08/21         T R GEREMIA                                              1.10                             1,100.00
        Draft/revise the notice of removal (0.40); call with the Attorney General team regarding the case (0.50);
        prepare with J. Goetz for the Attorney General call (0.20).
01/08/21         J D GOETZ                                                  2.50                             2,150.00
        Draft various e-mails to Bishop Scharfenberger, T. Connors, S. Donato and T. Geremia regarding the draft
        removal to federal court papers to be filed in federal and state court and timing of filing and approvals to
        proceed (1.00); follow-up conversation with S. Donato regarding comments on the draft removal papers
        and timetable for finalizing the same (0.20); conversation with Bishop Fisher regarding the removal of the
        Attorney General's action to federal court, the procedural background of the case and the relevant factors
        to support the decision to remove (0.50); follow-up e-mail to Bishop Fisher regarding drafts of removal
        papers (0.30); conversation with T. Geremia regarding the agenda for the conference call with the Attorney
        General’s office (E. Stern) regarding the Diocese's response to the Attorney General motion to disclose
        clergy names referenced in the Complaint (0.50).
01/08/21         J M GROSS                                                 3.90                           2,808.00
        Draft/revise and finalize the notice of removal to federal court (3.70); communicate with T. Geremia
        regarding the same (0.20).
01/09/21        T R GEREMIA                                                  0.30                                 300.00
        Draft/revise and finalize notice of removal to federal court.
01/09/21           J D GOETZ                                              0.80                               688.00
        E-mails regarding completion of removal of the Attorney General's action to federal court (0.50); review
        the as-filed notice of removal filed in Southern District of New York (0.30).
01/09/21        J M GROSS                                                  1.50                             1,080.00
        Draft/revise, finalize and file the notice of removal to the Southern District of New York District Court.
01/09/21         B J THOMSON                                              2.80                          1,512.00
        Review Attorney General Complaint and draft sections of supplemental declaration in support of Jones
        Day's retention application addressing issues raised in the Complaint.
01/10/21        J D GOETZ                                                 1.50                        1,290.00
        Conversations with T. Connors, L. DeJulius and T. Geremia regarding the agenda and preparation for a
        conference call with the Diocese leadership, Bishop Fisher and S. Donato on January 12th.
01/10/21          B J THOMSON                                           1.70                              918.00
        Revise First Amendment issues section of supplemental declaration in support of Jones Day’s retention
        application in response to the Attorney General's complaint.
01/11/21        J W BACH                                                 0.40                                     128.00
        Review and attend to incoming court filings and the notice of removal from state court.
01/11/21         L F DEJULIUS, JR.                                          2.10                                 2,016.00
        Conference call regarding the post-removal strategy (1.00); prepare for initial client call (0.50); review the
        timeline of Diocesan restructurings and prepare for client call (0.60).
01/11/21           T R GEREMIA                                              1.60                         1,600.00
        Research regarding practices and procedures of the assigned judge in the Southern District of New York
        (0.40); teleconference with J. Goetz, L. DeJulius, and C. Ball regarding strategy (1.20).




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 15 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                 Page 3

01/11/21           J D GOETZ                                              2.00                               1,720.00
        Attend call with the Jones Day team regarding the case strategy in light of the federal judge assigned to the
        Attorney General case removed to federal court and agenda for the call with the Diocese team on January
        13th (1.00); review and respond to e-mails from T. Connors regarding agenda items for the call with the
        Diocese team on January 13th and talking points for First Amendment and religious liberty issues raised by
        the Attorney General’s Complaint (0.50); review e-mails regarding the federal judge assigned to the
        Attorney General case removed to federal court on January 10th (0.30); follow-up analysis of religious
        liberty issues addressed by Judge Vyskocil (0.20).
01/11/21         J M GROSS                                               1.70                               1,224.00
        Draft/revise proposed edits to the outline of the First Amendment issues (1.40); obtain certificates of good
        standing needed for an application for admission for L. DeJulius and J. Goetz (0.30).
01/12/21        T R GEREMIA                                             0.40                                   400.00
        Research regarding precedent decisions of the assigned judge and the remand motion.
01/12/21          J D GOETZ                                                 2.60                             2,236.00
        E-mails to T. Geremia and L. DeJulius regarding the impact of removal of the Attorney General case on
        upcoming deadlines to respond to the pending motion and Complaint (0.50); prepare for call with Bishop
        Fisher and the Diocese team regarding the case strategy following the removal of the Attorney General
        action to federal court (1.30); several calls with T. Connors and S. Donato regarding results of the Diocese
        meeting and timeline for next steps in defense of Attorney General suit (0.80).
01/12/21         J M GROSS                                           0.10                               72.00
        Review/analyze e-mail correspondence from T. Geremia regarding an outline of First Amendment issues
        presented by the Attorney General Complaint.
01/13/21        J W BACH                                                  0.10                                  32.00
        Review and attend to incoming court filings regarding notices of appearances.
01/13/21        J D GOETZ                                                0.50                               430.00
        Review an order reassigning the case to Judge Crotty in the Southern District of New York, e-mails to the
        Jones Day team regarding the background of the new judge.
01/13/21        J M GROSS                                                  1.10                                 792.00
        Draft/revise a letter to district court confirming the extended deadline to file the motion to dismiss.
01/14/21        J W BACH                                                  0.20                                  64.00
        Review and attend to incoming court notices regarding first letter motion for conference.
01/14/21          J D GOETZ                                              0.80                               688.00
        Conversation with T. Connors regarding the agenda items for the upcoming call with the Diocese
        leadership team during the week of January 18th to discuss defenses to the Attorney General suit (0.40); e-
        mail to the Jones Day team and conversation with T. Geremia regarding results of same (0.40).
01/14/21          J M GROSS                                               0.50                            360.00
        Draft/revise letter motion seeking confirmation of deadline to respond to Complaint in the Southern
        District of New York.
01/18/21          J D GOETZ                                             0.30                         258.00
        Review e-mail from T. Geremia to Connors LLP regarding upcoming deadlines in the Attorney General
        suit and January 25th due date for response to pending Attorney General's motion.
01/20/21        L F DEJULIUS, JR.                                         0.60                             576.00
        Review a letter from the Attorney General (0.10); conference call with J. Goetz and T. Geremia regarding
        responding to the Attorney General letter and settlement strategy (0.50).
01/20/21         T R GEREMIA                                               1.30                             1,300.00
        Draft/revise a letter to the Attorney General's counsel regarding scheduling for motion practice (0.80);
        teleconference with L. DeJulius and J. Goetz regarding motion practice schedule and request for extension
        (0.50).
01/20/21          J D GOETZ                                                1.00                                860.00
        Conversation with T. Connors and D. Donato regarding next steps in defense of the Attorney General
        action as well as agenda topics for the case strategy meeting on January 25th and potential additional
        extension for hearing with bankruptcy court.

 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 16 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 4

01/20/21          J D GOETZ                                               0.80                                 688.00
        Review a letter from the Attorney General’s office regarding interest in discussing a possible resolution of
        the case (0.20); review follow-up e-mails from the Diocese team (0.20); call with L. DeJulius and T.
        Geremia regarding the response to the Attorney General’s letter (0.40).
01/21/21          T R GEREMIA                                            0.30                               300.00
        Draft/revise a letter to the Attorney General concerning scheduling issues (0.20); correspond with T.
        Collins regarding the same (0.10).
01/21/21          J D GOETZ                                                  1.00                             860.00
        Review and revise a draft letter to E. Stern responding to the Attorney General’s letter of January 20th
        (0.40); e-mails to T. Geremia regarding revisions to the letter (0.10); conversation with S. Donato and e-
        mails to T. Connors regarding the response to the Attorney General’s letter of January 20th (0.50).
01/22/21          T R GEREMIA                                        0.40                             400.00
        Communicate with counsel for the Attorney General regarding postponing a response to the Complaint to
        allow for settlement discussions.
01/22/21          J D GOETZ                                                1.00                                860.00
        Conversation with T. Connors, T. Geremia and C. Sullivan regarding the agenda for the conference call
        with the Diocese team on January 25th to discuss the case strategy for defending the Attorney General suit
        (0.80); conversation with T. Geremia regarding the results of the call with the Attorney General’s counsel
        and E. Stern regarding an extension of deadlines in the signed stipulation between the parties (0.20).
01/23/21        L F DEJULIUS, JR.                                          0.20                               192.00
        Review and comment on the agenda for the client meeting.
01/23/21         J D GOETZ                                              0.50                                430.00
        Draft an agenda for the conference call with the Diocese team on January 25th (0.40); e-mail to L. DeJulius
        and T. Geremia regarding the same (0.10).
01/24/21           L F DEJULIUS, JR.                                       0.80                            768.00
        Prepare for the client meeting regarding strategy and objectives (0.60); review the memorandum regarding
        factual allegations in the Complaint (0.20).
01/24/21         T R GEREMIA                                            1.00                           1,000.00
        Draft/revise correspondence to the Attorney General team regarding scheduling for motion practice (0.30);
        teleconference with L. DeJulius and J. Goetz to prepare for Monday's meeting (0.70).
01/24/21          J D GOETZ                                                2.60                            2,236.00
        Prepare for a conference call and case strategy session with Bishop Fisher, the Diocese team, T. Connors
        and S. Donato on January 25th (0.40); draft an outline of remarks for Jones Day's presentation (0.60);
        attend call with L. DeJulius and T. Geremia regarding agenda items and preparation for the January 25th
        call with Bishop Fisher and the Diocese team (0.50); draft an agenda to forward to the Diocese team (0.60);
        revise talking points for the Diocese call on January 25th (0.50).
01/25/21         L F DEJULIUS, JR.                                           2.20                           2,112.00
        Prepare for and participate in the client strategy meeting (2.00); follow-up with J. Goetz and T. Geremia
        regarding the next steps and the Attorney General call (0.20).
01/25/21         T R GEREMIA                                              2.20                             2,200.00
        Communicate regarding the strategy for removing to federal court and moving to dismiss the Attorney
        General's action (1.70); follow-up with the Attorney General's team regarding scheduling issues (0.50).
01/25/21          J D GOETZ                                                3.30                             2,838.00
        Prepare for, attend call with Bishop Fisher, the Diocese leadership team, Jones Day, T. Connors and D.
        Donato regarding the strategy for defending the Attorney General litigation, upcoming deadlines, Diocese
        objectives and goals and next steps (2.30); e-mails to Bishop Fisher Diocese leadership team and T.
        Connors regarding agenda items for the January 26th call to discuss the case strategy (0.30); respond to an
        e-mail from Sister Mary regarding follow-up agenda item (0.20); conversation with L. DeJulius and T.
        Geremia regarding the results of the Diocese call and next steps (0.40); review follow-up e-mails to and
        from E. Stern (Attorney General) regarding the January 26th conference call regarding upcoming deadlines
        (0.10).



 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 17 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 5

01/25/21        J D GOETZ                                                  0.50                               430.00
        Additional preparation for Diocese of Buffalo strategy call for defense of the Attorney General litigation
        (0.50).
01/25/21         J M GROSS                                         0.80                              576.00
        Communicate with V. Dorfman and T. Geremia regarding the proposed schedule for the motion to dismiss
        and next steps in litigation.
01/26/21        J W BACH                                                   0.20                                 64.00
        Review and attend to incoming court filings; update calendar.
01/26/21           T R GEREMIA                                              2.70                          2,700.00
        Review/analyze and research concerning Attorney General's pre-motion letter for remand and correspond
        with J. Gross regarding same (2.00); teleconference with Attorney General regarding scheduling issues
        (0.50); teleconference with S. Allen regarding scheduling issues (0.20).
01/26/21           J D GOETZ                                                 1.80                             1,548.00
        Follow-up e-mails with T. Geremia, T. Connors regarding results of call with Attorney General’s office
        (0.50); attend call with the Attorney General’s office (E. Stern) regarding the request for extension of the
        deadline to respond to the Complaint and interest in attending discussions with the Attorney General
        regarding possible early resolution of the case (0.50); follow-up e-mails to Bishop Fisher and T. Geremia
        regarding the Attorney General's pre-motion letter and points to make in the Diocese’s response (0.50);
        review a pre-motion letter brief filed with federal district judge (Southern District of New York) by the
        New York Attorney General regarding intent to file a motion to remand the case to state court by February
        8th (0.30).
01/26/21         J M GROSS                                                4.40                            3,168.00
        Review/analyze Attorney General's letter motion for a pre-motion conference in anticipation of filing
        motion to remand (4.20); draft/revise opposition letter and circulate to T. Geremia and V. Dorfman for
        review (0.20).
01/27/21         L F DEJULIUS, JR.                                        0.30                               288.00
        Review draft letter response to the court regarding the Attorney General’s letter seeking a pre-motion
        conference for their remand motion and comment on the same (0.20); review a letter from the Attorney
        General regarding deadlines (0.10).
01/27/21           V DORFMAN                                             3.40                              3,196.00
        Review and analyze cases and materials relating to a remand and the Attorney General’s letter (1.50); edit a
        letter relating to remand (1.20); communicate with T. Geremia and J. Gross regarding the remand and
        Attorney General’s proposal (0.70).
01/27/21        T R GEREMIA                                            3.60                           3,600.00
        Draft/revise response to Attorney General pre-motion letter concerning remand and correspond with J.
        Goetz and J. Gross regarding same.
01/27/21         J D GOETZ                                               1.80                                1,548.00
        Review and revise a draft letter brief opposing the New York Attorney General’s earlier submission
        regarding the upcoming motion to remand the case (several drafts) (0.70); draft e-mails to T. Geremia
        regarding additional arguments and points to incorporate into the Diocese letter brief (0.60); review e-mail
        from E. Stern responding to Jones Day’s request to extend deadlines regarding the motions practice and
        draft and e-mail to the Diocese team regarding a recommendation for responding to the same (0.50).
01/27/21        J M GROSS                                                 2.10                             1,512.00
        Draft/revise and implement edits to a letter opposition to the Attorney General's letter motion for a pre-
        motion conference in anticipation of filing a motion to remand (1.90); communicate with T. Geremia and
        V. Dorfman regarding the same (0.20).
01/28/21         L F DEJULIUS, JR.                                      0.10                             96.00
        Review the final letter to the Attorney General remand motion and communicate with the team regarding
        scheduling a negotiation.
01/28/21         T R GEREMIA                                             1.10                             1,100.00
        Draft/revise a response to the Attorney General's pre-motion letter regarding remand (0.90); correspond
        with J. Goetz and L. DeJulius regarding the pre-motion conference (0.20).


 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 18 of 30
                                                JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                 Page 6

01/28/21          J D GOETZ                                                1.50                              1,290.00
        Review order scheduling a conference with Judge Crotty for February 11th (0.20); conversation with T.
        Geremia regarding agenda items for the same and response to the Attorney General’s proposal for
        extension of the briefing schedule regarding the motion to dismiss Complaint (0.50); final review and
        revisions to a letter brief responding to the Attorney General’s pre-motion letter to Judge Crotty regarding
        removal of the case to federal court (0.50); review e-mail from T. Connors regarding status of production
        of documents to the Attorney General’s office and recent production by Chapter 11 counsel in bankruptcy
        proceeding (0.30).
01/28/21         J M GROSS                                                0.50                             360.00
        Communicate with T. Geremia and V. Dorfman regarding the forthcoming schedule on motion to dismiss
        and motion to remand (0.30); review/analyze and finalize a letter in opposition to the Attorney General's
        letter motion arrange for filing regarding same (0.20).
01/29/21         L F DEJULIUS, JR.                                      0.10                                    96.00
        Review letter received from Attorney General and review e-mails regarding the same.
01/29/21          T R GEREMIA                                             1.70                              1,700.00
        Draft/revise a response to the Attorney General's counter-proposal regarding scheduling for motion
        practice (1.20); correspond with J. Goetz and L. DeJulius regarding scheduling issues (0.30); correspond
        with client regarding scheduling issues (0.20).
01/29/21         J D GOETZ                                                 1.80                              1,548.00
        Review an e-mail from J. Beardi regarding the case strategy and the Diocese’s goals regarding the Attorney
        General's litigation (0.40); follow-up e-mails to T. Geremia and L. DeJulius and call with the Jones Day
        team regarding the Diocese's objectives for litigation and response to the same (0.90); revise an e-mail to E.
        Stern regarding the Attorney General’s proposal e-mail to T. Geremia regarding comments on draft (0.50).
01/29/21         J D GOETZ                                                0.50                              430.00
        Additional emails regarding Attorney General's proposal (0.10); calls with Jones Day team regarding
        response to e-mail from Diocese of Buffalo regarding next steps with Attorney General litigation (0.40).
01/30/21         J D GOETZ                                                  1.30                             1,118.00
        Conversation with Bishop Fisher, J. Beardi and T. Geremia regarding the case strategy and the Diocese's
        objectives for the Attorney General's litigation (1.00); conversation with T. Connors regarding the results of
        the Diocese's case strategy call and memos to file regarding responses to claims for relief in Attorney
        General's Complaint (0.30).
01/30/21         J D GOETZ                                                  1.00                              860.00
        Prepare for strategy call with the Diocese of Buffalo (0.70); follow-up call with T. Geremia regarding results
        of the same (0.30).

    TOTAL                                                               105.20              USD           89,960.00




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 19 of 30
                                                JONES DAY
Fee/Employment Applications                                                                                      Page 1


01/04/21        J D GOETZ                                                  1.10                              946.00
        Review e-mails regarding the status of the application filed with bankruptcy court seeking approval to retain
        Jones Day (0.30); attend team call to discuss the same (0.50); conversation with T. Connors regarding an
        update on the status of the application filed with bankruptcy court seeking approval to retain Jones Day
        (0.30).
01/05/21          J D GOETZ                                                0.70                             602.00
        Conversation with S. Donato, C. Ball regarding the agenda for the January 13th hearing on application for
        Jones Day's retention and, addressing objections to same (0.50); attend call with Jones Day team regarding
        the status of the application for Jones Day's retention in bankruptcy court (0.20).
01/07/21          T R GEREMIA                                             0.50                                  500.00
        Call with the U.S. Trustee regarding Jones Day's retention application.
01/07/21          J D GOETZ                                              0.50                           430.00
        Review and respond to emails from C. Ball and T. Connors regarding content for the supplemental
        declaration in support of retention of Jones Day on behalf of Diocese of Buffalo.
01/07/21         B J THOMSON                                             2.20                              1,188.00
        Draft supplemental declaration in support of Jones Day's retention application in response to a discussion
        with the U.S. Trustee.
01/08/21           J D GOETZ                                              1.80                               1,548.00
        Revise the draft supplemental declaration to file in bankruptcy court in support of application to retain
        Jones Day (1.30); review the unsecured creditors committee's objections to application to retain Jones Day
        (0.20); attend call with C. Ball and B. Thomson to discuss a response to the same (0.30).
01/08/21          B J THOMSON                                               2.90                               1,566.00
        Review and summarize objections to the Jones Day retention applications (0.50); draft/revise supplemental
        declaration (1.30); call with C. Ball and J. Goetz regarding the objection to the retention application (0.50);
        draft reply to the objection (0.60).
01/09/21         J D GOETZ                                                0.50                           430.00
        Attend call with S. Donato, C. Ball and B. Thomson regarding the agenda for the upcoming hearing on
        January 13th and the filings and supplemental declaration for the same.
01/10/21         J D GOETZ                                             0.80                               688.00
        Review an updated draft supplemental declaration for the Diocese of Buffalo bankruptcy court hearing on
        January 13th (0.50); e-mail to B. Thomson regarding comments on the same (0.30).
01/11/21         J D GOETZ                                                 1.30                           1,118.00
        Review and revise a draft supplemental declaration for filing with Bankruptcy Court regarding approval for
        retention of Jones Day to defend Diocese of Buffalo.
01/12/21        J W BACH                                                 0.20                                64.00
        Review and attend to incoming court filings regarding declarations filed in bankruptcy matter in support of
        Jones Day appointment.
01/12/21         T R GEREMIA                                             0.20                                   200.00
        Prepare for the hearing on retention applications in bankruptcy court.
01/12/21         J D GOETZ                                                0.50                               430.00
        Review follow-up emails from S. Donato regarding an agenda for the informal conference before Judge
        Bucki regarding the application for order approving the retention of Jones Day (0.30); calls with T.
        Connors and S. Donato regarding plan to request an adjournment of hearing on retention of Jones Day
        (0.20).
01/13/21         J D GOETZ                                                1.50                            1,290.00
        Prepare for and attend the bankruptcy court hearing regarding Jones Day's retention application for the
        Diocese of Buffalo and Attorney General's litigation (1.20); emails to Jones Day team and follow-up
        conversation with S. Donato regarding results of hearing and next steps (0.30).

    TOTAL                                                                 14.70              USD            11,000.00



 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 20 of 30
                                                JONES DAY
 Roman Catholic Diocese of Buffalo                                                                      Page 1



                                   State of New York v. Diocese of Buffalo, et al.

                              DISBURSEMENT DETAIL - January 31, 2021

Date             Timekeeper Name                                       Location      Amount
CERTIFICATE OF GOOD STANDING FEE
01/28/21          B R ZIMMERMAN                                         PIT             50.00
        Certificate of Good Standing fee to Obtain a Certificate of Good Standing from the PA Supreme
        Court for J. Goetz and L. DeJulius 11-Jan-2021
                  Certificate of Good Standing fee Subtotal                                           50.00
UNITED PARCEL SERVICE CHARGES
01/07/21          T R GEREMIA                                          NYC              18.62
        United Parcel Services Charges, Noel Francisco , 1Z10445E0199308288
01/08/21          V DORFMAN                                            WAS              18.36
        United Parcel Services Charges, Victoria Dorfman, 1Z2718740160335206
                  United Parcel Service charges Subtotal                                              36.98
         Total                                                                       USD             86.98

 Grand Total                                                                         USD             86.98




  Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 21 of 30
                                          IN ACCOUNT WITH

                                         JONES DAY
                                            Pittsburgh
                                    500 Grant Street, Suite 4500
                                    Pittsburgh, PA 15219-2514
                                          (412) 391-3939

                              Federal Identification Number: ______________


March 16, 2021                                                                             764596

                                                                                 Invoice: 33473810
Roman Catholic Diocese of Buffalo
795 Main Street
Buffalo, NY 14203



For legal services rendered for the period through February 28, 2021:

State of New York v. Diocese of Buffalo, et al.                         77.20              69,884.00
Fee/Employment Applications                                             13.60               7,610.00


Total Fees                                                              90.80   USD        77,494.00

TOTAL                                                                           USD       77,494.00




                                        Please remit payment to:




Case 1-20-10322-CLB,
              PLEASE STATEDoc  948, No:Filed
                           REFERENCE          03/17/21,IN YOUR
                                        _________________  Entered  03/17/21 15:32:16,
                                                               PAYMENT
                 Description: Main Document , Page 22 of 30
                                             JONES DAY

                                      Roman Catholic Diocese of Buffalo

                                    FEE SUMMARY - February 28, 2021

                                                       Bar       Discounted        Billed
 Timekeeper Name                    Title              Year     Billing Rate1      Hours             Total Fees
 L F DEJULIUS, JR.                  PARTNER            2003          960.00         6.60             6,336.00
 V DORFMAN                          PARTNER            2004          940.00         0.90               846.00
 T R GEREMIA                        PARTNER            1999       1,000.00         30.90            30,900.00
 J D GOETZ                          PARTNER            1986          860.00        38.50            33,110.00
    TOTAL                                                                          76.90            71,192.00
  J M GROSS                          ASSOCIATE          2016        720.00          2.70             1,944.00
  B J THOMSON                        ASSOCIATE          2019        540.00          3.00             1,620.00
    TOTAL                                                                           5.70             3,564.00
  J W BACH                           PARALEGAL                      320.00          2.50               800.00
  M M MELVIN                         PARALEGAL                      340.00          5.70             1,938.00
    TOTAL                                                                           8.20             2,738.00

 TOTAL                                                                             90.80    USD     77,494.00




        1
           Discounted rates reflect a 20% discount to Jones Day's standard rates, as agreed between Jones Day
and the Diocese and as disclosed in the Supplemental Declaration of Bishop Michael William Fisher in Support
of the Retention of Jones Day as Special Counsel to the Diocese [Docket No. 874].
  Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                  Description: Main Document , Page 23 of 30
                                                 JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                   Page 1


02/01/21         J W BACH                                                 0.40                            128.00
        Review and attend to incoming court filings regarding notices of appearances and correspondence to court
        regarding conference and to remand.
02/01/21        L F DEJULIUS, JR.                                       0.20                                     192.00
        Review the Attorney General’s response and e-mails regarding the same.
02/01/21          J D GOETZ                                               1.30                            1,118.00
        Review an e-mail from T. Geremia and E. Stern regarding the Diocese's request for an extension of time to
        respond to the Complaint and the Attorney General's refusal to extend the date beyond February 27th
        (0.80); review and respond to e-mails from T. Geremia and T. Connors regarding memos summarizing fact
        witness interviews with the Diocese team regarding claims for relief in the Attorney General's Complaint
        (0.50).
02/02/21         L F DEJULIUS, JR.                                        0.40                               384.00
        Prepare for the weekly client strategy call by review of the Complaint analysis and compliance with the
        charter.
02/02/21        J D GOETZ                                              0.30                                258.00
        Conversation with T. Connors regarding the agenda for the February 3rd case strategy call with the Diocese
        team and outside counsel.
02/03/21          L F DEJULIUS, JR.                                            1.10                             1,056.00
        Participate in a weekly strategy call with the client (0.80); revise the draft response to the Attorney General’s
        office (0.20); communicate with J. Goetz and T. Geremia regarding the same (0.10).
02/03/21         T R GEREMIA                                              2.20                               2,200.00
        Communicate with counsel for individual defendants concerning initial steps in litigation (0.50);
        correspondence with Attorney General's office concerning schedule for motions to remand and to dismiss
        (0.90); meeting with Bishop Fisher, J. Goetz, T. Collins and S. Donato regarding initial strategy for lawsuit
        (0.80).
02/03/21         J D GOETZ                                                   2.30                             1,978.00
        Prepare for and attend a team call with the Diocese of Buffalo, Jones Day, S. Donato and T. Connors
        regarding a strategy for the Attorney General suit (1.00); draft an e-mail to E. Stern (Attorney General)
        regarding arranging a meeting in late February (0.30); conversation with D. Vacco, T. Connors and T.
        Geremia regarding an update on the case status and strategy for early meeting with the Attorney General to
        discuss opportunities for a resolution (0.50); revise draft e-mail to E. Stern proposing a meeting in late
        February (0.20); draft a follow-up e-mail to client regarding the same (0.10); review results of the
        Stonebridge audit of the Diocese and press release concerning same (0.20).
02/04/21        J W BACH                                                  0.10                                    32.00
        Review and attend to incoming court filings regarding notices of appearances.
02/04/21        L F DEJULIUS, JR.                                    0.10                                 96.00
        Review and comment on the draft response to the Attorney General’s Office regarding briefing schedule
        and potential early meeting.
02/04/21        T R GEREMIA                                            1.10                           1,100.00
        Draft/revise correspondence with the Office of the Attorney General regarding remand motions,
        responding to Complaint, and settlement meeting.
02/04/21           J D GOETZ                                                0.80                               688.00
        Conversation with client regarding the strategy for an initial meeting in February with the Attorney General
        to discuss claims for relief in Complaint and attendees from the Diocese regarding the same (0.50); review
        and revise a draft e-mail to E. Stern proposing dates in late February for a meeting with the Attorney
        General (0.10); conversation with T. Geremia regarding the results of call with client regarding the strategy
        for initial meeting with the Attorney General in February (0.20).
02/05/21        J W BACH                                             0.10                                         32.00
        Review and attend to incoming correspondence regarding the motion schedule and resolution.
02/05/21         J D GOETZ                                              0.50                               430.00
        E-mails to client and conversation with T. Connors regarding an update on early settlement discussions
        with the Attorney General and proposed attendances from the Diocese regarding the same (0.50).

 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 24 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 2

02/08/21        T R GEREMIA                                            0.50                                   500.00
        Correspondence with Office of the Attorney General regarding settlement meeting.
02/08/21         J D GOETZ                                                 0.80                                688.00
        Review the declaration from Bishop Fisher for the February 10th hearing (0.40); review an e-mail from E.
        Stern regarding the February 26th conference call to discuss the potential early resolution of the Attorney
        General's suit (0.20); respond to e-mails from client regarding preparation for the February 26th meeting
        (0.20).
02/09/21         T R GEREMIA                                             2.90                             2,900.00
        Draft/revise analysis of assigned judge and correspondence with client regarding judge recusals and impact
        on schedule (2.10); draft correspondence with Office of the Attorney General concerning motion practice
        schedule (0.80).
02/09/21          J D GOETZ                                                1.60                              1,376.00
        Follow-up conversation with T. Geremia regarding reassignment of the case and upcoming deadlines for a
        response to the Complaint and to the Attorney General’s brief in support of remand (0.50); review an e-
        mail from C. Suvari regarding a proposal for an extension of the deadline for a brief in support of the
        motion for remand (0.20); respond to e-mails from client regarding various agenda items for the February
        10th call with Diocese leadership team (0.30); review an order of recusal for Judge Crotty (0.10); review
        follow-up e-mails from the Jones Day team regarding next steps (0.20); review e-mails regarding the
        assignment of the case to Judge Abrams and initial thoughts regarding the Judge’s precedent First
        Amendment decisions (0.30).
02/09/21          J M GROSS                                                 1.00                               720.00
        Review/analyze e-mail correspondence regarding reassignment of case from Judge Crotty to Judge Abrams
        (0.20); research case law regarding impact of filing pre-motion letter on statutory deadline for seeking
        remand to state court (0.60); draft/revise e-mail to T. Geremia and V. Dorfman regarding findings of
        research (0.20).
02/10/21        J W BACH                                                 0.20                               64.00
        Review and attend to incoming court alerts regarding recusal and cancellation of pre-motion conference.
02/10/21         T R GEREMIA                                           2.20                            2,200.00
        Draft/revise correspondence with Office of the Attorney General regarding motion practice and settlement
        meeting (1.20); meet with client concerning litigation (1.00).
02/10/21         J D GOETZ                                                2.50                              2,150.00
        Attend case strategy calls to Bishop Fisher and the Diocese, Jones Day teams and T. Connors regarding the
        reassignment of the district court case and impact on deadlines and the Attorney General’s plans to file a
        remand motion (1.00); prepare for a meeting with the Attorney General on February 25th (0.50); review the
        court order granting an extension of time for the Attorney General to file a remand motion and e-mails
        regarding revisions to the response to the Attorney General regarding an extension of time to respond to
        the Complaint (0.20); review e-mails from the Diocese team regarding next steps in light of the results of
        the hearing on February 10th (0.30); review draft e-mails to C. Suvari regarding the response to the
        proposed extensions of time for the remand motion and response to the Complaint (0.20); conversation
        with T. Geremia regarding the Attorney General's letter to Judge Abrams regarding remand motion (0.30).
02/11/21         J W BACH                                                  0.40                               128.00
        Review incoming court filings and update calendar.
02/11/21          V DORFMAN                                             0.90                                846.00
        Communication with J. Gross and T. Geremia regarding the bankruptcy hearing, remand motion and
        motion to dismiss (0.50); review and analyze correspondence, cases and materials relating to remand and
        timing issues (0.40).
02/11/21          T R GEREMIA                                         1.20                              1,200.00
        Draft/revise correspondence with Office of the Attorney General regarding initial motions and schedule
        for briefing.
02/11/21          J D GOETZ                                            0.30                              258.00
        E-mails to T. Geremia regarding seeking response from the Attorney General to the proposal for extension
        of time to respond to remand motion and Complaint and timetable for sending a letter to Judge Abrams.



 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 25 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 3

02/11/21          J M GROSS                                               0.50                           360.00
        Communicate with V. Dorfman and T. Geremia regarding the forthcoming schedule for the Attorney
        General's motion to remand and the Diocese's motion to dismiss the Complaint (0.40); review/analyze
        letter correspondence filed on the federal docket regarding same (0.10).
02/12/21          J W BACH                                             0.40                               128.00
        Review and attend to incoming correspondence regarding the Attorney General's letter regarding the pre
        motion conference and order granting Motion for extension of time (0.30); update calendar of key dates
        cited in order (0.10).
02/12/21          T R GEREMIA                                             1.80                              1,800.00
        Draft/revise correspondence with Office of the Attorney General concerning motion practice and schedule
        for briefing and settlement meeting (1.20); meet with J. Goetz and L. DeJulius regarding strategy for lawsuit
        (0.60).
02/12/21         J D GOETZ                                                  1.10                           946.00
        Review a letter from the Attorney General regarding a proposal on the briefing schedule and points to
        address at upcoming meeting on February 25th (0.20); follow-up conversation with T. Geremia regarding
        the response to same (0.40); e-mail to Diocese team with recommendations (0.20); review and respond to
        emails regarding an article in the Buffalo paper regarding comments on Attorney General’s lawsuit during
        the February 10th hearing (0.20); review the article regarding the same (0.10).
02/13/21         J D GOETZ                                                0.50                              430.00
        Respond to emails from and conversation with client regarding content of response to the Attorney
        General’s proposal for extension of briefing and plan to address preparation for the February 25th meeting
        with Attorney General.
02/15/21        L F DEJULIUS, JR.                                         0.20                            192.00
        Review a letter from the Attorney General’s office regarding the upcoming meeting and schedule (0.10);
        communicate with J. Goetz regarding response to the same (0.10).
02/15/21         T R GEREMIA                                            2.40                            2,400.00
        Draft/revise letter to Attorney General and Court regarding remand motion (1.60); conference with client
        regarding settlement and schedule for motion practice (0.80).
02/15/21          J D GOETZ                                                 1.10                               946.00
        Review and revise draft letters to the Attorney General regarding the March briefing schedule for the
        remand motion, new due date for the motion to dismiss and letter motion to Judge Abrams regarding the
        same (0.50); send e-mail to T. Geremia regarding comments on the drafts (0.20); review e-mails from client
        regarding approval to send letters on behalf of the Diocese (0.10); draft e-mails to L. DeJulius regarding an
        update on case activities (0.10); draft letters to the Attorney General and Judge Abrams regarding results of
        the call with client and the agenda for the Diocese team call on February 17th (0.20).
02/16/21        J W BACH                                               0.20                                    64.00
        Review and attend to incoming correspondence regarding letter motion for extension of time.
02/16/21        T R GEREMIA                                               0.30                                300.00
        Draft/revise and finalize letter to Court regarding motions to remand and to dismiss.
02/16/21         J D GOETZ                                               0.80                              688.00
        Conversation with L. DeJulius regarding strategy for meeting with the Attorney General on February 25th,
        attendances from the Diocese and the agenda for the same (0.50); review a letter from T. Geremia to Judge
        Abrams regarding the agreed briefing schedule for outstanding motions and follow-up e-mail from E. Stern
        (Attorney General) regarding same (0.30).
02/17/21        T R GEREMIA                                            0.80                              800.00
        Communicate (with client) concerning court order, schedule for motion practice, and upcoming settlement
        meeting with Office of the Attorney General.
02/17/21         J D GOETZ                                                0.80                              688.00
        Attend call with Diocese leadership team, S. Donato, T. Connors regarding update on Attorney General
        case deadlines, agreed motion to extend same, topics for slide deck to present to Attorney General during
        meeting on February 25th.



 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 26 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 4

02/17/21         J D GOETZ                                              0.50                                430.00
        Draft e-mail to L. DeJulius, T. Geremia summarizing results of Diocese leadership team call, plan and
        content for slide deck for February 25th meeting with Attorney General.
02/17/21        J D GOETZ                                               0.50                          430.00
        Review Connors LLP memorandum regarding Diocese response to each of the claims for relief in Attorney
        General Complaint, to prepare slide deck for February 25th meeting.
02/17/21          J D GOETZ                                           0.30                            258.00
        Review order from Judge Abrams extending deadlines for briefing on remand motion and motion to
        dismiss, e-mail from T. Geremia regarding same.
02/18/21        J W BACH                                               0.20                                    64.00
        Review and attend to incoming court order regarding scheduling of briefing.
02/19/21         T R GEREMIA                                             1.70                          1,700.00
        Communicate with T. Connors, L. Quinlan and J. Goetz regarding PowerPoint presentation to Attorney
        General for settlement meeting (1.50); conference with J. Goetz regarding upcoming settlement meeting
        (0.20).
02/19/21         J D GOETZ                                              1.80                           1,548.00
        Attend WebEx conference with T. Connors, L. Quinlan, T. Geremia to discuss first draft of powerpoint
        presentation to Attorney General team on February 25th, revisions to same.
02/19/21         J D GOETZ                                              0.40                              344.00
        Review, respond to e-mail from Attorney General’s office regarding attendees for meeting on February
        26th (0.20), follow-up e-mail to T. Connors and Jones Day team regarding Attorney General’s attendances
        for meeting (0.20).
02/19/21         J D GOETZ                                                0.30                               258.00
        E-mail to L. DeJulius regarding content of slide deck and agenda for Attorney General meeting on
        February 26th, time splits regarding Diocese presentation, questions to raise with Attorney General during
        second half of meeting.
02/19/21         J D GOETZ                                               0.20                            172.00
        Emails to T. Connors regarding plan and schedule for rehearsals for Attorney General meeting on February
        25th.
02/20/21         L F DEJULIUS, JR.                                         0.20                               192.00
        Attention to strategy for Attorney General meeting.
02/22/21        L F DEJULIUS, JR.                                        0.40                                 384.00
        Review draft slides for use at Office of the Attorney General meeting.
02/22/21        J D GOETZ                                               0.50                           430.00
        Review motion to remand, brief in support of same filed by Attorney General with Judge Abrams.
02/22/21          J D GOETZ                                             0.50                            430.00
        Review updated draft slide deck for upcoming meeting with Attorney General on February 25th, as
        circulated by T. Connors and follow-up emails relating to same.
02/23/21        J W BACH                                              0.20                                     64.00
        Review and attend to incoming pleadings regarding Attorney General's Motion to Remand.
02/23/21          L F DEJULIUS, JR.                                      1.30                                1,248.00
        Call with client regarding meeting with Attorney General’s Office (0.80); strategy call with J. Goetz and T.
        Geremia regarding tasks to complete for Attorney General meeting and responding to motion to remand
        (0.50).
02/23/21          T R GEREMIA                                               3.50                        3,500.00
        Review/analyze Attorney General motion to remand action to state court and outline response to same
        (1.20); meet with L. DeJulius and J. Goetz regarding remand motion and settlement conference (0.50); meet
        with T. Connors, L. Quinlan and J. Goetz regarding slides for settlement meeting with Attorney General
        (1.00); draft letter to Office of the Attorney General regarding settlement meeting (0.80).




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 27 of 30
                                               JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                                Page 5

02/23/21           J D GOETZ                                           1.30                            1,118.00
        Review updated slide deck for Attorney General meeting on February 25th, as forwarded by T. Connors
        (0.30); attend Webex conference with Diocese team, T. Connors, L. Quinlan, T. Geremia, L. DeJulius to
        discuss same (1.00).
02/23/21         J D GOETZ                                                 1.00                               860.00
        Attend call with T. Geremia, L. DeJulius to discuss revisions to draft slide deck, agenda for February 25th
        Attorney General meeting, outline of points to make in opposition to Attorney General’s motion to
        remand case to state court.
02/23/21         J D GOETZ                                                0.30                             258.00
        Review draft letter to E. Stern regarding Diocese attendees for February 24th meeting, agreement to non-
        disclosure of slide deck and statements made during same.
02/24/21          T R GEREMIA                                                2.80                         2,800.00
        Plan and prepare for settlement meeting with Attorney General, with J. Goetz, T. Collins, L. Quinlan and
        Diocese team (1.50); weekly strategy call with Bishop Fisher, Diocese team, L. DeJulius and J. Goetz (1.00);
        draft bullet points for initial settlement meeting with Office of the Attorney General (0.30).
02/24/21         J D GOETZ                                              1.50                             1,290.00
        Review updated slide deck for presentation to Attorney General on February 25th (0.30), attend WebEx
        session with Diocese team, T. Connors, L. Quinlan, T. Geremia to discuss and revise same (1.20).
02/24/21         J D GOETZ                                              0.80                             688.00
        Attend call with Diocese team, T. Connors, S. Donato regarding update on Attorney General case, agenda
        for meeting on February 25th, court order approving JD retention.
02/24/21         J D GOETZ                                            0.50                              430.00
        Prepare opening remarks for meeting with Attorney General on February 25th, terms of meeting, and
        request for two-way dialog.
02/25/21          L F DEJULIUS, JR.                                       1.90                             1,824.00
        Participate in meeting with the Attorney General’s office regarding Complaint and requested relief (1.00);
        call with J. Goetz and T. Geremia regarding next steps after meeting with the Attorney General’s office
        (0.30); meeting with the Diocese to discuss Office of the Attorney General meeting and next steps (0.60).
02/25/21         T R GEREMIA                                             3.50                             3,500.00
        Appear for/attend settlement meeting with Office of the Attorney General team (1.00); debrief with
        Diocese team regarding Office of the Attorney General settlement call (0.80); correspond with J. Goetz and
        L. DeJulius regarding Office of the Attorney General meeting (0.20); prepare for Office of the Attorney
        General meeting with J. Goetz, L. Quinlan, T. Collins and Diocese team (1.50).
02/25/21         J D GOETZ                                             1.50                            1,290.00
        Attend meeting with Diocese team, Connors firm, L. DeJulius, T. Geremia to rehearse presentation for
        Attorney General meeting, review updated slide deck for same.
02/25/21          J D GOETZ                                              1.50                          1,290.00
        Attend meeting with Attorney General’s office, Jones Day, Connors firm and Diocese team (1.00), follow-
        up calls with Jones Day and Connors to discuss results of same (0.50).
02/25/21          J D GOETZ                                            1.30                           1,118.00
        Draft opening remarks for meeting with Attorney General’s office on February 26th, review Complaint
        filed by Attorney General to prepare for meeting.
02/25/21          J D GOETZ                                            0.80                                688.00
        Attend call with Diocese team, Jones Day and Connors to discuss results of meeting, contents of follow-up
        letter to Attorney General’s office regarding next steps.
02/25/21         J M GROSS                                               1.20                                864.00
        Review/analyze Attorney General's brief in support of its motion to remand (0.60); draft/revise e-mail to
        T. Geremia containing preliminary reactions and observations, as well as potential counter points to raise in
        opposition (0.60).
02/26/21          T R GEREMIA                                               2.20                             2,200.00
        Review, analyze and draft outline for opposition to Office of the Attorney General motion to remand state
        court action (0.80); draft letter to Office of the Attorney General regarding settlement discussions and
        proposal for next meeting (1.40).
 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 28 of 30
                                              JONES DAY
State of New York v. Diocese of Buffalo, et al.                                                              Page 6

02/26/21        J D GOETZ                                                   0.30                             258.00
        Review e-mails and initial draft of follow-up letter to E. Stern from meeting with Attorney General on
        February 25th.
02/26/21         J D GOETZ                                               0.50                               430.00
        Review and respond to e-mail from client regarding efforts to gather Stonebridge materials and audits as
        requested by Attorney General on February 25th, attachments regarding initial materials gathered from
        previous Stonebridge audits.
02/27/21         L F DEJULIUS, JR.                                     0.80                              768.00
        Review Attorney General’s motion to remand to state court (0.60); review and comment on draft letter
        following up from Attorney General meeting (0.20).
02/27/21        T R GEREMIA                                              0.30                              300.00
        Draft/revise letter to Office of the Attorney General concerning settlement discussions and proposal for
        next meeting.
02/27/21         J D GOETZ                                                 0.50                              430.00
        Review and revise draft letter to E. Stern (Attorney General’s office) regarding follow-up items from
        meeting on February 25th (0.30); e-mails to L. DeJulius and T. Geremia regarding additional content to
        incorporate into letter regarding production of Stonebridge audits (0.20).
02/27/21           J D GOETZ                                            0.50                             430.00
        E-mails to client, T. Connors and T. Geremia regarding WebEx conference on March 1st, agenda for same
        including discussions of monitoring program and slide deck responding to Attorney General’s claims for
        relief in Complaint.
02/27/21         J D GOETZ                                               0.30                            258.00
        Respond to e-mail from L. Quinlan regarding production of Stonebridge audits as requested by Attorney
        General, contents of same for relevant years raised by Attorney General.
02/28/21          T R GEREMIA                                              1.50                            1,500.00
        Draft/revise letter to Office of the Attorney General concerning settlement discussions and next meeting,
        in particular addressing StoneBridge audit materials (0.40); meeting with J. Goetz and L. Quinlan regarding
        StoneBridge audit materials and reviewing emails with those materials (1.10).
02/28/21        J D GOETZ                                               0.50                            430.00
        Review various e-mails from Diocese team and L. Quinlan regarding Stonebridge audit reports and
        management letters from previous years, draft clergy monitoring policy.
02/28/21         J D GOETZ                                                0.30                              258.00
        Revise draft letter to E. Stern regarding follow-up items from February 25th meeting.
02/28/21         J D GOETZ                                                0.80                            688.00
        Attend call with L. Quinlan and T. Geremia regarding contents of Stonebridge audits, scope of production
        of same to Attorney General’s office in follow-up to requests during February 25th meeting.

    TOTAL                                                               77.20             USD           69,884.00




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 29 of 30
                                               JONES DAY
Fee/Employment Applications                                                                                    Page 1


02/01/21         J D GOETZ                                               0.30                                258.00
        Conversation with C. Ball regarding the U.S. Trustee’s objections to Jones Day's retention application and
        response to the same.
02/05/21         J D GOETZ                                              1.00                            860.00
        Conversation with the U.S. Trustee regarding the Diocese's engagement of Jones Day and the agenda for
        the hearing on February 10th and the advance waiver provision in Jones Day's letter.
02/08/21        J W BACH                                                0.10                               32.00
        Review and attend to incoming court filings in bankruptcy matter supplemental declarations in support of
        Jones Day appointment.
02/10/21          J D GOETZ                                              2.80                               2,408.00
        Prepare for and attend the bankruptcy court hearing before Judge Bucki regarding Jones Day's retention
        application for the Diocese of Buffalo (2.30); review and respond to emails regarding results of the same
        and next steps (0.50).
02/15/21         B J THOMSON                                               0.50                              270.00
        Draft fee application template.
02/17/21         M M MELVIN                                           5.10                              1,734.00
        Review time-keeper time entries in the December through February invoice for the Diocese of Buffalo and
        mark-up with comments (4.00); forward to the Financial Department to revise the invoice (1.10).
02/17/21          B J THOMSON                                              0.50                              270.00
        Call with J. Goetz and M. Melvin regarding fee applications.
02/18/21         M M MELVIN                                               0.60                                 204.00
        Prepare a spreadsheet to track timekeeper hours, fee and expenses for the case to assist in fee application
        preparation (0.20); populate the spreadsheet with information from the December through February bill,
        and enter formulas to calculate totals (0.30); communication with the Financial Department with a question
        about rate splits in the current invoice (0.10).
02/24/21        J W BACH                                              0.20                                     64.00
        Review and attend to incoming court order regarding appointment of Jones Day.
02/24/21        J D GOETZ                                             0.20                                   172.00
        Review bankruptcy court opinion approving Jones Day’s retention, terms of same.
02/24/21         B J THOMSON                                               2.00                             1,080.00
        Draft and circulate billing procedures memo.
02/26/21          J D GOETZ                                           0.30                                 258.00
        Conversation with B. Thomson regarding status of Jones Day fee application, revisions to various time
        entries, deadline in March for submission of fees invoice.

    TOTAL                                                                13.60              USD            7,610.00




 Case 1-20-10322-CLB, Doc 948, Filed 03/17/21, Entered 03/17/21 15:32:16,
                 Description: Main Document , Page 30 of 30
